UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 18, 2011 RALCORP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Missouri 1-12619 43-1766315 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 800 Market Street, Suite 2900Saint Louis, MO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 314-877-7000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Only the items indicated below are covered by this report. Item 5.07. Submission of Matters to a Vote of Security Holders. On January 18, 2011, Ralcorp Holdings, Inc. (the “Company”) held its annual meeting of shareholders.The following three directors were elected for a term of three years, expiring at the annual meeting of shareholders to be held in 2014, or at such other time when their respective successors are elected: Votes For Votes Withheld Kevin J. Hunt David W. Kemper David R. Wenzel At the same meeting, the following director was elected for a term of two years, expiring at the annual meeting of shareholders to be held in 2013, or at such other time when his successor is elected: Votes For Votes Withheld Benjamin O. Akande At the same meeting, the following director was elected for a term of one year, expiring at the annual meeting of shareholders to be held in 2012, or at such other time when his successor is elected: Votes For Votes Withheld Jonathan E. Baum At the same meeting, PricewaterhouseCoopers LLP was appointed as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2011: Votes For Votes Against Abstained Ratification SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RALCORP HOLDINGS, INC. (Registrant) Date: January 21, 2011 By: /s/T. G. Granneman T. G. Granneman Chief Accounting Officer
